Reasons for Allowance

Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose a haptic structure comprising: a substrate; and a haptic actuator, mechanically coupled to and extending upward from the substrate and comprising, a piezoelectric material; and at least one electrode coupled to the piezoelectric material; wherein: an electrical input received by the at least one electrode causes the haptic actuator to bend the substrate; and the substrate includes a channel at least partially surrounding an area of the substrate to which the haptic actuator is mechanically coupled, the channel extending into the substrate and below an interface between the haptic actuator and the substrate, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.
The prior art of record does not disclose an electronic device comprising: a cover glass with a first side forming an exterior surface of the electronic device; a display having a first side coupled to a second side of the cover glass, the second side of the cover glass opposite to the first side of the cover glass; a first support structure proximate to a second side of the display, the second side of the display opposite to the first side of the display, and the first support structure separated from the second side of the display to form a space between the display and the first support structure; a second support structure coupled to the second side of the display and the first support structure; a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684